Citation Nr: 0000105	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  98-00 541A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1967 to 
August 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued the 
10 percent disability evaluation for post-traumatic stress 
disorder.  In a December 1998 rating decision, the RO granted 
a 30 percent evaluation for post-traumatic stress disorder.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDING OF FACT

Post-traumatic stress disorder is currently manifested by 
having few friends, angry outbursts, panic attacks, 
flashbacks, nightmares, and difficulty sleeping.


CONCLUSION OF LAW

Post-traumatic stress disorder is 50 percent disabling.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for post-traumatic stress disorder is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
his assertion that his service-connected disability has 
worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The appellant has 
been recently examined and his medical records have been 
obtained.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  All relevant facts on this issue have been properly 
developed and the duty to assist has been met.  38 U.S.C.A. 
§ 5107(a).

Service connection for post-traumatic stress disorder was 
granted by means of a January 1996 Board decision.  In a 
January 1996 rating decision, the RO effectuated the Board's 
decision and assigned a 10 percent disability evaluation for 
post-traumatic stress disorder.  In a December 1998 rating 
decision, the RO granted a 30 percent evaluation.  The 
appellant has stated that he seeks an evaluation in excess of 
30 percent.

In a June 1997 VA outpatient treatment report, the VA 
examiner stated that the appellant reported that he was under 
pressure to stay busy all the time.  The appellant stated 
that he resented his parents because both of them were 
alcoholics.  He reported recent difficulty with sexual 
functioning.  The VA examiner noted that the appellant had 
chronic anxiety and depression.  In August 1997, the 
appellant reported stress from financial problems and sexual 
dysfunction.  He stated that he and his girlfriend were still 
seeing each other and that they were having conflict on and 
off.

In April 1998, the VA examiner stated that the appellant was 
full of stress and conflict.  The appellant complained of his 
medical and financial problems.  The VA examiner stated that 
the appellant's main problems were his depression and 
acceptance of his chronic illness.  The VA examiner noted 
that the appellant denied homicidal and suicidal ideations.

In a letter, dated May 1998, an instructor, Mr. Mitchell 
Higginbotham, stated that the appellant had withdrawn from a 
class he was teaching, because the appellant had reported not 
being able to follow along in class.

The appellant submitted written statements attesting to the 
worsening of his post-traumatic stress disorder symptoms.  He 
stated that the symptoms brought on the divorce of one of his 
wives.  He stated that he wept at his father's funeral 
because he believed that his post-traumatic stress disorder 
symptoms had come to a head.  The appellant reported 
incidences where he was easily angered.

In a May 1998 VA outpatient treatment report, the VA examiner 
described the appellant as dispirited and angry.  He stated 
that the appellant was isolative except for his on-and-off 
girlfriend.  The VA examiner noted that the appellant was 
estranged from his family.  The appellant reported sleeping 
poorly, drinking too much, and suffering nightmares.  The VA 
examiner stated that the appellant disliked talking about his 
military trauma and noted that the appellant had intense 
survivor guilt.  In June 1998, The VA examiner noted that he 
had discussed with the appellant moving through the stages of 
grief towards acceptance of several issues, including the 
relationship he had with his parents.  The appellant reported 
sleeping poorly and trying to avoid medication.  The VA 
examiner entered a diagnosis of post-traumatic stress 
disorder, chronic, and a Global Assessment of Functioning 
(GAF) score of 41.  

The appellant had an RO hearing in August 1998.  He stated 
that his post-traumatic stress disorder was getting worse.  
He stated that he would get angry with people more easily and 
was more paranoid around others.  The appellant testified 
that he did not like to be around crowds and that he was 
having more flashbacks.  He stated that he felt ashamed about 
what he and the other Vietnam veterans had done during the 
war.  He stated that he enjoyed work but that it was the 
outside problems with which he was having trouble.  The 
appellant stated that he felt suicidal at times and that he 
had a rifle at home and that he was afraid of using it on 
himself.  He stated that he drank too much and thought he was 
trying to drown his sorrows.  He stated that he had been 
married three times.  The appellant testified that he kept 
mostly to himself.  He stated that he was being treated at VA 
and that they were good to him there.  

The appellant underwent a VA psychiatric evaluation in 
November 1998.  The VA examiner stated that the appellant was 
casually groomed and dressed and appeared mildly to 
moderately depressed.  The appellant reported that it was 
difficult for him to talk about his war experiences, but that 
he did watch war movies about Vietnam.  He reported intrusive 
thoughts on a daily basis and that they were more severe.  He 
stated that flashbacks occurred about twice per week, and 
that those were more severe.  The appellant reported that he 
cried about once a week.  He stated that his sleep was poor 
even with sleeping pills.  The appellant stated that he 
wanted a physical relationship but that he did not have the 
desire to seek a new relationship.  He stated that he would 
see a friend of his three times per week.  He reported 
suicidal thoughts about once every two weeks, but denied 
brooding on death.  The VA examiner stated that the appellant 
was intelligent and was competent.  He stated that there were 
no psychotic indices and that the appellant was working.  The 
diagnosis was post-traumatic stress disorder and dysthymic 
disorder.  The VA examiner assigned a GAF score of 55.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  

Under 38 C.F.R. Part 4, Diagnostic Code 9411 (1999), which 
addresses post-traumatic stress disorder, the criteria are as 
follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

The Board notes that the appellant entered a claim to the 
effect that the service-connected post-traumatic stress 
disorder was more severe than evaluated.  To that extent, he 
was correct, and the evaluation was increased from 10 percent 
to 30 percent in a December 1998 rating decision.  The 
appellant has stated that he wants an evaluation in excess of 
30 percent.

After having reviewed the evidence, the Board concludes that 
the evidence supports a 50 percent evaluation for post-
traumatic stress disorder.  The appellant has been determined 
to have chronic anxiety related to his post-traumatic stress 
disorder symptoms.  He has difficulty getting along with 
others and does not like to be in crowds.  He is easily 
angered and lashes out at people over small issues.  He 
reported having a girlfriend whom he saw on and off and that 
he sees a friend three times per week.  In April 1998, he 
denied suicidal and homicidal ideations, but stated at his 
August 1998 hearing and November 1998 VA psychiatric 
evaluation that he does think about suicide.  He described 
his post-traumatic stress disorder symptoms coming to a head 
at his father's funeral, where he wept like a baby.  He is 
estranged from his family.  He has described liking his 
current job, but that he has difficulty getting along with 
others at work because he would speak his mind openly.  He 
has consistently reported difficulty sleeping.  The Board 
finds that such symptoms are indicative of a 50 percent 
evaluation.

This determination is supported by the VA physician's finding 
in the November 1998 VA psychiatric evaluation that the GAF 
score was 55.  Although the GAF score does not fit neatly 
into the rating criteria, it is evidence, which the Court has 
noted the importance of and defined the terms of the GAF 
score.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of 55 is 
defined as "Moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co-workers).  The 
Board finds that such assignment of a GAF score of 55 is 
indicative of a 50 percent evaluation.

An evaluation in excess of 50 percent, however, is not 
warranted.  The evidence establishes that the appellant does 
not have obsessional rituals which interfere with routine 
activities.  He does not have intermittently illogical 
speech.  No medical professional has stated that the 
appellant neglects his personal hygiene.  He was described by 
the VA examiner in November 1998 as being casually dressed.  
The appellant has been able to hold onto his current job and 
likes his job.  He has not been described as having 
inappropriate behavior, delusions, hallucinations, or being a 
danger to himself or others.   Although the appellant has 
stated that he has isolated himself from people, he has 
stated that he sees a friend three times per week.  He has 
been described as intelligent and competent.  Although he has 
reported suicidal ideations, he has stated that he does not 
brood over death.  Although a VA examiner entered a GAF score 
of 41, such does not establish a basis for an evaluation in 
excess of 50 percent as the preponderance of the evidence is 
against a finding that the appellant's post-traumatic stress 
disorder is more than 50 percent disabling.

The appellant is competent to report his symptoms.  To the 
extent that he stated that he was worse than evaluated, it 
was true in that the RO granted a 30 percent evaluation in a 
December 1998 decision, and the Board has granted a 
50 percent evaluation in this decision.  However, to the 
extent that the appellant has implied that his post-traumatic 
stress disorder warrants an evaluation in excess of 
50 percent, the medical findings do not support his 
assertion.  The evidence has not shown that he is virtually 
isolated in the community.  The appellant has been able to 
hold a job, and he is not a danger to himself or others.  He 
has not been reported as disoriented.  The appellant has 
reported weekly panic attacks and no more.  The Board finds 
that the findings made by medical professionals during 
evaluations of the appellant have more probative weight than 
the appellant's statements and testimony, even if sworn, in 
support of a claim for monetary benefits.  Taking the 
appellant's contentions into account and the medical 
findings, an evaluation in excess of 50 percent is not 
warranted.  To this extent, the preponderance of the evidence 
is against his claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 1991).  



ORDER

A 50 percent evaluation for post-traumatic stress disorder is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

